department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program c city d organization e region f dollars amount g dollars amount h dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called the b under b you will provide grants of up to f dollars to artists living and working in the c region to support artistic projects the specific objectives are to incentive arts to remain live work and grow in the c region and to improve and enhance the artistic capacities of the grantees the grants support the notion of risk-taking in practice content process and or outcome and equally value artistic integrity strong ideas feasibility and communal meaning the program is open to artists at any stage of their career and in all disciplines and favors projects that have significant creative work left to accomplish your mission is to improve the quality of life of individuals living and working in c and its surrounding communities one of the priority areas of focus in achieving this mission is arts culture and media for several years you have provided funding to d a sec_501 public charity to administer b you now wish to bring the program in-house as you believe you can leverage the resources you have readily available to make the program a great success you do not provide educational loans you will publicize primarily through your webpage social media and in person at events workshops attended by a manager of your program during the time your program was administered by d they developed a well-established reputation in c’s creative community and many applicants learn about the program from previous grantees colleagues and friends to be eligible for b the applicant must be e e aresident of c or one of five specific surrounding counties at the time of application and when the grant is awarded a u s citizen or permanent legal resident at least years of age and a practicing artist who has actively and continually pursued their profession in this discipline for more than three years as evidenced on the resume included with the application the following are not eligible for b e e e organizations fulltime or part time students in a degree-earning program and your current board members committee members staff or consultants or their immediate_family members your selection committee uses criteria for b which is based on the following e e e artistic merit and skill - evaluated using the work represented in the samples provided by the applicant feasibility of the project - the likelihood that the project can be realized based on the budget timeline and proposed logistics and creativity of the project - whether the project is an innovative step for the artist or is a significant deepening of their current artistic practice you anticipate allocating g dollars each year to fund up to h dollars of grants in each the following categories media arts performing arts literary arts and visual arts the number of actual grants is variable and depending on amounts applicants request applicants may request up to f dollars per project but many request less letter catalog number 58222y you require grant recipients to meet the following e e e e the grantee must submit two reports describing progress made on their project one months after the grant is awarded and the other months after the grant is awarded grantees must permit you to use their name image biographical information and project information for non-commercial promotional marketing and educational_purposes grantees must spend all grant money within_12_months of receiving the grant grantees must acknowledge you by including your logo and a statement of credit when promoting or publicizing their project grantees must notify you if changes arise in the project or if they cannot bring their project to completion as indicated in their application grant recipients will receive their awards in three payments e e e upon grant notification and return of a signed grant agreement recipients receive percent of their grant award amount after submission of a midterm report months after the grant is awarded recipients receive percent of their grant award and after submissions of a final report twelve months after the grant is awarded recipients receive the final percent of their grant award amount additionally your manager will communicate regularly with grantees through monthly newsletters quarterly meetings and at grant related events there will be a separate selection committee for each of the four categories of awards that are offered media arts performing arts literary arts and visual arts at least percent of the members of each committee must be based in the e corridor and at least one member of each committee should be based outside of such region each committee member serves for one grant cycle you will select committee members based on recommendations by past committee members and a review of current news and notable persons in the arts you may also invite past b grantees who have completed their grant cycle in good standing to joina selection committee you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a letter catalog number 58222y disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58222y e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
